Citation Nr: 1711872	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  03-29 551	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral extremity numbness.  

2.  Entitlement to an initial rating greater than 10 percent for irritable bowel syndrome. 

REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

Department of Veterans Affairs



INTRODUCTION

The Veteran had active service from July 1985 to August 1992, including in the Southwest Asia Theater of Operations during the Persian Gulf War.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from a 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In a January 2017 decision, the Board denied the Veteran's appeal for service connection for bilateral extremity numbness and for a rating in excess of 10 percent for irritable bowel syndrome.  In the same decision, the Board remanded the Veteran's claims for entitlement to an earlier effective date for service connection for a psychiatric disability, and for a higher initial rating for that disability.  All these actions were accomplished, however, without having responded to requests submitted by the Veteran's representative in late 2016 and early 2017, for documents from the file and an extension of 60 days within which to submit additional evidence and argument.  Since the issues concerning an earlier effective date for service connection for psychiatric disability, and a higher initial rating for psychiatric disability were not the subject of a final Board decision, the Board's remand of those issues will not be disturbed.  However, as below, the Board will vacate its decision concerning service connection for bilateral extremity numbness and for a rating in excess of 10 percent for irritable bowel syndrome, and after the procedural deficiencies are corrected, all the issues on appeal will be consolidated and addressed together in a future Board decision.  


ORDER TO VACATE AND GRANT EXTENSION OF TIME TO SUBMIT ADDITIONAL EVIDENCE AND ARGUMENT

The Board of Veterans' Appeals may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).    

The record shows that the Board's January 18, 2017 decision in which it denied service connection for bilateral extremity numbness and a rating in excess of 10 percent for irritable bowel syndrome, was rendered without having responded to the November 2016, December 2016 and January 2017 requests from the Veteran's representative for documents from the file and an extension of time within which to submit additional evidence and argument.  This constitutes a denial of due process for the Veteran.  

Accordingly, the January 18, 2017 Board decision insofar as it addressed the issues of entitlement to service connection for bilateral extremity numbness, and entitlement to an initial rating greater than 10 percent for irritable bowel syndrome is vacated.

The Veteran's request for a 60 day extension of time within which to submit additional evidence and argument, after VA issues its response to his November 2016, December 2016 and January 2017, requests for documents from the Veteran's file, is granted.  



	                        ____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals




